Title: To James Madison from George Hawksworth, 19 July 1816
From: Hawksworth, George
To: Madison, James



Sir.
New York July 19th. 1816

Pardon the liberty I have taken in writing to you.  Had I a friend in this world to look up to for protection I would not trouble you thus, and knowing ’twould be useless to write you thro’ any other channel therefore thought it most prudent to address you in person stating the unpleasant way I am situated.  First I must tell you who I am; I am the unfortunate late commander of H.M. late Brig Magnet that was driven onshore by Commodore Chauncey on Lake Ontario, and afterwards destroyed hir by fire, to prevent her falling into the hands of the Americans.  Had I known how they intended to treat me, I certainly would have given her up to the American squadron.  No doubt Sir you have long ’ere this heard the whole particulars the manner Sir I. Red treatd me.  Of course rather than brook the insults of tyrants I came over to the land of liberty to tender my services to the U. States—knowing it was the only place for injured & opppressed persons to seek redress, of course gave all the information relative to the force on land as well as on the lakes.  The secretary of the Navy Sir had the goodness to give me an acting Sailing Master’s Warrant while it continued war, till the Gun Boats was paid off and afterwards order’d me to the Navy yard.  There I remained three or four Months, when the secretary proposed to give me a certain sum to give up my claim on the U. States.  Ah! Sir you well know my situation  Could I refuse any thing thou’ small from that goverment whom protected me in time of trouble, or can I say I had any claims on the U. States.  It entirely depended on their goodness, how much, or what they thought proper to give me, therefore deem’d it most prudent to except of the sum, which was a thousand dollars.  Little I thought how I should live when that was gone; reflect Sir a young man brought up from his infancy in the Navy, never acquired any other business, banished from his native country, to a strange Land, without money, friends, or a profession to gain a living.  I can’t sail in an American Ship, as I am not yet become a citizen.  In fact I know not what to do.  My Father in England has lately died, and left me considerably, thou’ its utterly impossible to obtain it unless I go my self.  That I can’t do.  It entirely depends on my Uncle whether I ever get a Cent, for he has taken the advantage of my desertion, and tells me I cannot get it unless I come myself--knowing I  never can go home.  Let me beg of your goodness Sir to befriend me  Believe me I shall ever remember it with gratitude; probably Sir ’twould be in your power to order Dr. Bullis Navy Agent at New York; to assist me in some measure by giving me same income I had before as Sailing Master.  I trust ’ere long I shall be able to help myself  Should my hard hearted Uncle feel for me, or could I become an american citizen I could get my living on the water  Believe me to be Sir with great respect your most Obet. & humble servant

George T. Hawksworth

